

116 S3843 IS: Future of Arms Control Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3843IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish a positive agenda and framework for the future of arms control with the Russian Federation and the People’s Republic of China.1.Short titleThis Act may be cited as the Future of Arms Control Act.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives. (2)New STARTThe term New START means the Treaty between the United States and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed April 8, 2010, and entered into force February 5, 2011 (commonly known as the New START Treaty).3.FindingsCongress makes the following findings:(1)Since the end of World War II, the United States has relied on a robust and effective nuclear deterrent as part of its national defense, particularly against the Soviet Union and its successor state, the Russian Federation.(2)In tandem with its nuclear deterrent, the United States pursued a number of arms control, disarmament, and nonproliferation agreements with the Soviet Union as a means of ensuring strategic stability, providing transparency into the Soviet Union’s nuclear forces, reducing United States nuclear expenditures, and defending the United States, including the Strategic Arms Limitation Treaty and the Strategic Arms Reduction Treaty.(3)After the dissolution of the Soviet Union, the United States continued to pursue arms control with the Russian Federation along with a credible nuclear deterrent as a means of ensuring United States security from nuclear attack.(4)The New START Treaty, ratified with bipartisan support on December 22, 2010, remains an important tool for limiting and verifying the Russian Federation’s strategic nuclear arsenal.(5)The New START Treaty, which expires in February 2021, can be extended until February 2026 if both parties agree to such an extension.(6)The United States engages in robust, verifiable arms control because it fundamentally protects United States and allied security interests.(7)On April 17, 2020, Secretary of State Mike Pompeo met with Russian Foreign Minister Sergey Lavrov, and in those talks asserted that any future arms control talks must include the People's Republic of China.(8)The Government of the People's Republic of China has signaled that it has no intention of engaging in trilateral arms control talks with the United States and the Russian Federation.(9)Since 1964, the People’s Republic of China has been a nuclear weapons state and has developed strategic and tactical systems capable of threatening the United States, United States allies and partners, and United States and alliance assets in the Indo-Pacific region.(10)Today, the People’s Republic of China retains a limited but survivable nuclear deterrent with an extensive modernization program which, according to the Defense Intelligence Agency’s 2019 China Military Power Report, will make its arsenal more mobile, responsive, and accurate.(11)It is in the security interests of the United States to engage with the People's Republic of China on relevant arms control issues, whether in a bilateral or multilateral format, through a coherent, coordinated strategy.4.Statement of policyIt is the policy of the United States that—(1)unless the President determines and so informs Congress that the Russian Federation is not in material compliance with New START such that the object and purpose of the Treaty is significantly undermined, and that efforts to resolve any such material noncompliance have been undertaken and not resolved such noncompliance, the United States shall extend New START from its initial termination date in February 2021 to February 2026, as permitted under Article XIV of the Treaty;(2)if the President has not extended New START by November 3, 2020, the United States Government should encourage the Government of the Russian Federation not to exceed or prepare to exceed the limitations of the New START Treaty prior to the expiration of the Treaty on February 5, 2021, providing an opportunity from January 20, 2021, until February 5, 2021, for the United States and the Russian Federation to negotiate an extension to and continued implementation of the treaty;(3)if the President does not extend the New START Treaty by November 3, 2020, no action or activity should be taken by any United States official, agency, or department that would violate or lead to the violation of the treaty while the treaty remains in force;(4)the United States must maintain a credible nuclear deterrent capable of defending the homeland and United States allies covered under extended deterrence;(5)the United States, in conjunction with New START’s extension, should pursue additional arms control frameworks with the Russian Federation that limit the possibility of purposeful or accidental nuclear war and advance United States security, including—(A)further reductions to the Russian Federation’s strategic nuclear arsenal, including the number of its warheads and deployed delivery systems;(B)limitations or elimination of the Russian Federation’s tactical and intermediate range systems that directly threaten United States allies and partners in Europe and the Indo-Pacific;(C)control, limitation, or elimination of the Russian Federation’s novel nuclear weapons, such as hypersonic weapons, undersea nuclear weapons, or other delivery systems;(D)transparency and confidence-building measures to avoid, manage, or control nuclear, conventional, and unconventional military escalation between the United States and the Russian Federation;(E)areas of potential dialogue between the governments of the United States and the Russian Federation on space, cyberspace, and conventional forces, as well as other strategic domains, which could reduce the likelihood of war, limit escalation if a conflict were to occur, and constrain a destabilizing arms race; and(F)rigorous inspection and monitoring mechanisms to verify compliance with any future arms control framework; and(6)the United States Government should formulate a coherent strategy to engage the Government of the People's Republic of China on relevant bilateral issues that lays the groundwork for bringing the People's Republic of China into an arms control framework, including—(A)fostering bilateral dialogue on arms control leading to the convening of bilateral strategic stability talks;(B)negotiating norms for outer space;(C)developing pre-launch notification regimes aimed at reducing nuclear miscalculation; and(D)expanding lines of communication between both governments for the purposes of reducing the risks of conventional war and increasing transparency.5.Restriction on nuclear weapons policy(a)In generalIf the President does not extend the New START Treaty by November 3, 2020, no action or activity may be taken by any United States official, agency, or department that would violate or lead to the violation of the treaty until March 1, 2021.(b)Waiver(1)In generalThe President may waive the restriction in subsection (a) 15 days after certifying to the appropriate congressional committees that the Government of the Russian Federation has materially violated the New START Treaty such that the security of the United States has been gravely threatened. The certification shall include the reasons for making such determination. The certification shall be unclassified to the maximum extent possible, but may include a classified annex.(2)Effectiveness(A)In generalA waiver under subsection (a) shall take effect if, at the end of 15 days after the President makes the certification described under such subsection, Congress has not enacted a joint resolution of disapproval. (B)Consideration of joint resolution of disapprovalA joint resolution introduced pursuant to subparagraph (A) shall be considered in the Senate in accordance with the provisions of section 601(b) of the International Security Assistance and Arms Export Control Act of 1976 (Public Law 94–329; 90 Stat. 765). 6.Reports(a)Implementation of United States policyNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, shall submit to the appropriate congressional committees a report, and a separate classified annex, detailing the United States Government's plans for implementing the policy of the United States stated in section 4 with respect to the Russian Federation.(b)Arms control talks with the Russian Federation and the People's Republic of ChinaNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees a report that describes—(1)a concrete plan for arms control talks that includes both the People's Republic of China and the Russian Federation;(2)if trilateral arms control dialogue does not arise, what alternative plans the Department of State envisages for ensuring United States security from Russian and Chinese nuclear weapons;(3)efforts at engaging the People's Republic of China to join arms control talks, whether on a bilateral or multilateral basis; and(4)the interest level of the Government of the People's Republic of China in joining arms control talks, whether on a bilateral or multilateral basis. (c)Extension of New STARTNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the Director of National Intelligence, shall submit to the appropriate congressional committees a report, and a separate classified annex, that includes the following elements:(1)The strategy behind the decision to extend or not extend New START.(2)If New START is set to expire, an assessment whether such an expiration is in the national security interests of the United States, including the specific reasons for such conclusion.(3)An examination of the effects of the expiration of New START on—(A)strategic stability with the Russian Federation;(B)the United States nuclear budget;(C)spending on United States conventional forces as a result of increased nuclear spending; and(D)international nuclear nonproliferation efforts.(4)An assessment of how the Government of the Russian Federation will modify its nuclear forces in an unconstrained environment and how the United States Government will respond if the Government of the Russian Federation expands its arsenal.(5)An assessment of how the United States Government will need to alter intelligence capabilities and spending to regain, if possible, the knowledge of the Russian Federation's arsenal that is currently provided by the inspection and verification mechanisms inherent to New START. 